DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 10 March 2020.
Claims 1-9 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
Independent claims 1, 8 and 9 recite determining a region sequence according to a movement trajectory, counting a user traffic between two positions, calculating a public transport efficiency value and determining a public transport resource satisfaction degree.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  The claims set forth a series of observations and evaluations thus supporting their mental processes grouping.  But for the “processor” and “memory storing instructions” causing the operations language, the claims encompass a user making decisions and evaluations in their mind or 
This judicial exception is not integrated into a practical application.  The claims recite a processor, memory storing executable instructions, and non-transitory medium storing a program causing operations.  These elements are recited at a high level of generality and merely automate the claimed steps.  Each additional limitation is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
Dependent claims 2-7 include all of the limitations of independent claim 1 and therefore recite the same abstract idea.  The claims recite additional limitations that merely narrow the abstract concept by describing additional observation and evaluation mental process steps including acquiring a movement trajectory, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stajner et al. (US 2020/0386569) in view of SHI et al. (US 2018/0188049) further in view of Song et al. (US 2019/0120639).
As per Claim 1 Stajner teaches:
A method for processing a position information, comprising: 
determining a region sequence according to a movement trajectory of a user, the region sequence comprising multiple region key-value pairs, and each region key-value pair representing two position regions through which the user passes (Stajner in at least [0035] describes linking two or more instances of information or data into a time ordered sequence to generate a trajectory representing movement through at least a portion of a geographical area corresponding to a road network, see also at least [0018, 0063, 0072, 0081],  further describe including destination pairs in a set of trajectories so that an origin, first and second destination along a route can be determined); 
counting a user traffic between the two position regions comprised in the target region key-value pair, the target region key-value pair being any region key-value pair in the region sequence (Stajner in at least [0012, 0014, 0016, 0019, 0062-0063, and 0080] describe the ability to sample traversal counts for frequently visited TMEs along with the ability to determine the volume related traffic for a traversable map element (TME)); 
Stajner in at least [0003] describes providing a technical improvement to increase the resiliency of a traffic and or mat information determined by processing prove information.  Stajner does not explicitly recite calculating a public transport efficiency value or a public transport resource satisfaction degree.
However, SHI teaches a system and method for determining routes of transport services and analyzes demand information from a plurality of passengers traveling along a plurality of start locations and destinations to determine stop areas and matching degrees (Abstract).  SHI further teaches
calculating a public transport efficiency value according to the target region key-value pair (SHI in at least [0093-0099] and Fig. 4 describes and illustrate taking the number of starts and destinations in different areas and using a predetermined ratio to compare overlapping areas, thus based on the ratio areas can be expanded or merged thus enhancing the efficiency of the public transportation service); and 
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to utilizing key value pairs to analyze traversals of areas to include the ability to calculate an efficiency ratio for public transportation because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By utilizing the pairs to assess transport efficiency, the combination allows for a measurable indicator showing how useful a particular route or traversed area is to the overall mapped elements.
Neither Stajner nor SHI explicitly recite using the pairs and efficiency value with traffic information to determine a satisfaction degree.  However, Song teaches a system and method for route planning that includes public transportation travel routes.  Song further teaches:
determining a public transport resource satisfaction degree of the target region key-value pair according to the public transport efficiency value and the user traffic (Song in at least [0320, 0362] describe the ability to calculate a satisfaction rate of public transportation routes and comparing them to a .
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to analyze pairs of locations in a region and efficiency values with traffic to include the ability to assess a satisfaction rate that is based on the top three transport travel routes and comparing them to a predetermined threshold to assess if they meet user needs because by allowing for the comparison of different public transportation routes but only displaying the top three the combination improves the user experience by making full use of the text display area with limited space.  
As per Claim 2 Stajner further teaches:
wherein the determining a region sequence according to a movement trajectory of a user comprises: 
acquiring a movement trajectory of a user, the movement trajectory comprising a plurality of trajectory elements, and each trajectory element comprising a coordinate information, a time information and a user information;  35determining, according to the coordinate information, a region information where the coordinate information is in; generating a region key-value pair according to the time information and the region information; and generating a region sequence of the user according to the region key-value pair and the user information (Stajner in at least [0035] describes linking two or more instances of information or data into a time ordered sequence to generate a trajectory representing movement through at least a portion of a geographical area corresponding to a road network, see also at least [0018, 0063, 0072, 0081],  further describe .  
As per Claim 3 Stajner further teaches:
wherein the acquiring a movement trajectory of a user comprises: 
receiving user positioning data sent by a terminal when a frequency at which the user operates the terminal reaches a threshold; and updating the movement trajectory of the user according to the user positioning data (Stajner in at least [0035] describes linking two or more instances of information or data into a time ordered sequence to generate a trajectory representing movement through at least a portion of a geographical area corresponding to a road network, see also at least [0018, 0063, 0072, 0081],  further describe including destination pairs in a set of trajectories so that an origin, first and second destination along a route can be determined, [0081] describes how a weight can be used to approximate the frequency with which a destination has been visited, at least [0036, 0056, 0059, 0075] describe utilizing a familiarity threshold, e.g. how frequently a position is visited, as a basis for  evaluation and selection).  
As per Claim 4 Stajner further teaches:
wherein the counting a user traffic between the two position regions comprised in the target region key-value pair comprises: 
determining whether a region key-value pair matching the target region key-value pair exists in a region sequence of other users; and  36if the region key-value pair matching the target region key-value pair exists, counting to obtain a counting result, the counting result being used to indicate a number of users who have travel requirements for the target region key-value pair (Stajner in at least [0012, 0014, 0016, 0019, 0062-0063, and 0080] describe the ability to sample traversal counts for frequently visited TMEs along with the ability to determine the volume related traffic for a traversable map element (TME) and to assess the familiarity threshold requirement in order to evaluate selection as is described in at least [0036, 0056, 0059, 0075]).  
As per Claim 5 Stajner does not teach but SHI further teaches:
wherein the calculating a public transport efficiency value according to the target region key-value pair comprises: 
determining a public transport time and a reference commuting time according to the two regions comprised in the target region key-value pair, the public transport time representing a time required to take a public transport means between the two regions, and the reference commuting time representing a fastest time required to take a transportation means between the two regions (SHI in at least [0176] describes determining the consumed time for each travel plan and chosen transportation services,, the system can determine the difference between the duration of time of a preliminary route and an existing route as a second feature, see also [0181, 0198]; and 
determining a public transport efficiency value according to the public transport time and the reference commuting time (SHI in at least [0093-0099] and Fig. 4 describes and illustrate taking the number of starts and destinations in different areas and using a predetermined ratio to compare overlapping areas, thus based on the ratio areas can be expanded or merged thus enhancing the efficiency of the public transportation service).  
SHI is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 6 Stajner does not teach but SHI further teaches:
wherein the determining a public transport time and a reference commuting time according to the two regions comprised in the target region key-value pair comprises:  
37determining a public transport route and a reference commuting route according to a center point of the two regions comprised in the target region key-value pair; determining a public transport time according to the public transport route; and determining a reference commuting time according to the reference commuting route (SHI in at least [0176] describes determining the consumed time for each travel plan and chosen transportation services, the system can determine the difference between the duration of time of a preliminary route and an existing route as a second feature, e.g. public routes and reference commuting routes, see also [0181, 0198], [0079-0082] describe determining centered sub areas containing specific destinations where a center .  
SHI is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claims 8 and 9, the limitations are substantially similar to those set forth in claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.

Allowable Subject Matter
Claim 7 is considered to be allowable over prior art but is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in a manner that sufficiently overcomes the 101 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furuya et al. (US 2015/0286936) Transportation Analysis System.
Kim et al. (US 2018/0130100) Evaluating Public Transportation for Real Estate.
Montemurro et al. (US 2019/0385448) Traffic Management.
Luomi et al. (US 10,515,549) Evaluating Public Transportation Use.
Oltramari et al. (US 2020/0209000) Crowdsourced Decision Support for Improving Public Transit Riding Experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623